Citation Nr: 1509033	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-21 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected patellofemoral syndrome of the right knee with arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the United States Army from September 1993 to January 1998.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In January 2009, the Veteran submitted a timely notice of disagreement with the RO's December 2008 rating decision concerning his claims of entitlement to an increased evaluation for service-connected left knee arthritis, status-post total arthroplasty; an increased evaluation for service-connected patellofemoral syndrome of the right knee with arthritis; and service connection for L4 spine radiculopathy (claimed as left quadriceps nerve damage and loss of strength instability in the left leg).  These issues were also addressed in an April 2010 statement of the case.  The Veteran filed a substantive appeal in May 2010 in which he indicated that he only wished to appeal the RO's December 2008 denial of his claim for entitlement to an increased evaluation for service-connected patellofemoral syndrome of the right knee with arthritis.  Thus, the Board finds that the Veteran did not perfect his appeal with regard to his claims of entitlement to an increased evaluation for service-connected left knee arthritis, status-post total arthroplasty or entitlement to service connection for L4 spine radiculopathy (claimed as left quadriceps nerve damage and loss of strength instability in the left leg).  Therefore, these issues are not before the Board.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.202 (2014); Evans v. Shinseki, 25 Vet. App. 7 (2011).

The Veteran was scheduled for a video conference hearing at the RO in November 2011.  In September 2011, the Veteran withdrew his previously submitted request.  Thus, there is no outstanding Board hearing request.  See 38 C.F.R. § 20.704 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is warranted with respect to the Veteran's claim of entitlement to an increased evaluation for his service-connected patellofemoral syndrome of the right knee with arthritis.

The Veteran was afforded a VA examination to determine the current severity and manifestations of his right knee disability in June 2011.  However, there appears to be a discrepancy within the June 2011 examination report.  The examiner noted that the Veteran had negative responses to instability testing, including Lachman's sign, McMurray's sign, the anterior drawer test, the posterior drawer test, and varus/valgus stress testing.  Yet the examiner also stated that the Veteran had instability of the right knee.  Therefore, the Board finds that a remand is necessary to obtain a clarifying medical opinion that addresses this discrepancy.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the remand, a new VA examination should also be conducted to assess the current severity and manifestations of the Veteran's right knee disability.

In addition, it appears that the Veteran receives treatment from the Dayton VA Medical Center.  Updated treatment records should be acquired on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding, relevant VA medical records, to include records from the Dayton VA Medical Center dated since March 2011.

2.  After the preceding development is completed, schedule a VA examination to determine the current severity and manifestations of the Veteran's service-connected patellofemoral syndrome of the right knee with arthritis.

The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.   The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address the apparent discrepancy in the June 2011 VA examination report in which the June 2011 examiner noted that the Veteran had instability even though he had negative testing for Lachman's sign, McMurray's sign, posterior drawer, anterior drawer, and varus/valgus stressing.

If possible, the examiner should also explain what is meant by the November 2008 VA examiner's statement that on repetitive use testing the Veteran maintained his range of motion at 30 degrees of flexion.  Of note, initial right knee flexion was measured at 140 degrees.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or the symptomatic removal of semilunar cartilage.  The examiner should address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

